UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended October 31, 2010 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number: 1-16497 MOVADO GROUP, INC. (Exact Name of Registrant as Specified in its Charter) New York 13-2595932 (State or Other Jurisdiction (IRS Employer of Incorporation or Organization) Identification No.) 650 From Road, Ste. 375 Paramus, New Jersey 07652-3556 (Address of Principal Executive Offices) (Zip Code) (201) 267-8000 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for that past 90 days. Yesx No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes¨ No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer,'' "accelerated filer'' and "smaller reporting company'' in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer x Non-accelerated filer ¨ Smaller reporting company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨ No x The number of shares outstanding of the registrant's common stock and class A common stock as of November 23, 2010 were 18,103,669 and 6,634,319, respectively. MOVADO GROUP, INC. Index to Quarterly Report on Form 10-Q October 31, 2010 Page Part I Financial Information (Unaudited) Item 1. Consolidated Balance Sheets at October 31, 2010, January 31, 2010 and October 31, 2009 3 Consolidated Statements of Income for the three months and nine months ended October 31, 2010 and 2009 4 Consolidated Statements of Cash Flows for the nine months ended October 31, 2010 and 2009 5 Notes to Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3. Quantitative and Qualitative Disclosures About Market Risk 28 Item 4. Controls and Procedures 30 Part II Other Information Item 1. Legal Proceedings 31 Item 1A. Risk Factors 31 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 31 Item 6. Exhibits 33 Signature 34 PART I - FINANCIAL INFORMATION Item 1. Financial Statements MOVADO GROUP, INC. CONSOLIDATED BALANCE SHEETS (In thousands, except share and per share amounts) (Unaudited) October 31,2010 January 31, 2010 October 31,2009 ASSETS Current assets: Cash and cash equivalents $ $ $ Trade receivables, net Inventories, net Other current assets Total current assets Property, plant and equipment, net Deferred income taxes Other non-current assets Total assets $ $ $ LIABILITIES AND EQUITY Current liabilities: Accounts payable $ $ $ Accrued liabilities Deferred and current income taxes payable Total current liabilities Long-term debt - Deferred and non-current income taxes payable Other non-current liabilities Total liabilities Commitments and contingencies (Note 9) Equity: Preferred Stock, $0.01 par value, 5,000,000 shares authorized; no shares issued - - - Common Stock, $0.01 par value, 100,000,000 shares authorized; 25,279,966, 25,134,084 and 25,103,084 shares issued, respectively 253 251 Class A Common Stock, $0.01 par value, 30,000,000 shares authorized; 6,634,319, 6,634,319 and 6,634,319 shares issued and outstanding, respectively 66 66 66 Capital in excess of par value Retained earnings Accumulated other comprehensive income Treasury Stock, 7,176,297, 7,171,348 and 7,171,348 shares, respectively, at cost ) ) ) Total Movado Group, Inc. shareholders’ equity Noncontrolling interests Total equity Total liabilities and equity $ $ $ See Notes to Consolidated Financial Statements 3 MOVADO GROUP, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share amounts) (Unaudited) Three Months Ended October 31, Nine Months Ended October 31, Continuing operations: Net sales $ Cost of sales Gross profit Selling, general and administrative Operating income Interest expense ) Interest income 16 87 Income / (loss) from continuing operations before income taxes ) Provision for income taxes (Note 10) Income / (loss) from continuing operations ) ) Discontinued operations: (Loss) from discontinued operations, net of tax(Note 2) - ) ) ) Net income / (loss) Less: Income attributed to noncontrolling interests Net income / (loss) attributed to Movado Group, Inc. $ $ ) $ ) $ ) Income / (loss) attributable to Movado Group, Inc.: Income / (loss) from continuing operations , net of tax $ $ ) $ $ ) (Loss) from discontinued operations, net of tax - ) ) ) Net income / (loss) $ $ ) $ ) $ ) Basic income / (loss)per share: Weighted basic average shares outstanding Income / (loss) per share from continuing operations attributed to Movado Group, Inc. $ $ ) $ $ ) (Loss) per share from discontinued operations $
